KANE, Attorney General,
You have requested our opinion as to the limits on *603allowable acquisition costs of lands acquired by condemnation by the Game Commission for game land purposes. Particularly you have inquired whether the $100-per-acre maximum purchase price provision of section 903 of The Game Law of June 3, 1937, P.L. 1225, as amended, 34 PS §1311.903, is applicable to state game land condemnation proceedings. It is our opinion, and you are hereby advised, that section 903 does not apply to taking by condemnation and that there is no statutorily prescribed maximum per-acre price restricting the Game Commission in eminent domain acquisitions.
Section 901 of The Game Law, 34 PS §1311.901, provides for several methods by which the Game Commission may acquire title to lands:
“The Commission may acquire title to or control of lands and/or buildings within the Commonwealth, or the hunting rights or other rights on lands ... by purchase, gift, lease or otherwise.
The Commission may also acquire title to lands by condemnation proceedings in the same manner as provided for the condemnation of lands for State Forests.”
If the Commission acquires land for state game lands by purchase, the maximum purchase price is regulated by section 903, 34 PS §1311.903:
“For land to be used as State Game Lands the commission may pay what it considers a fair and reasonable price not exceeding one hundred dollars per acre.”
This provision applies, however, only when land is being acquired by purchase. It does not come into play when the method of acquisition is by condemnation. Rather, the procedure for acquisition by *604condemnation is controlled by the Eminent Domain Code of June 22, 1964, Sp. Sess., P.L. 84, 26 PS §§1-101, et seq.
The Eminent Domain Code manifestly states that it governs condemnations and that it controls without reference to other statutes:
“It is intended by this act to provide a complete and exclusive procedure and law to govern all condemnations of property for public purposes and the assessment of damages therefor:” 26 PS §1-303. (Emphasis added.)
This unambiguous decree of legislative intent cannot be disregarded: Statutory Construction Act of November 25, 1972, P.L. 707, 1 Pa. S. §1921(b).
Accordingly, we are of the opinion, and you are advised, that the Game Commission is not restricted to a maximum purchase price per acre by section 903 of The Game Law, supra, in condemnation actions but rather is governed only by the Eminent Domain Code: 26 PS §§1-101, et seq., in matters of acquisition cost. You are further advised that the $100-per-acre maximum price of section 903 applies exclusively to land obtained by purchase.